Fuld, J. (dissenting in part).
I believe that there should be a reversal of Ramirez’ conviction and a new trial as to him for the reasons given by Appellate Division Justice Eager in his dissenting opinion.
In brief, it is my view that evidence of the witness Walters ’ prior identification of Ramirez from the photograph was improperly received (see People v. Cioffi, 1 N Y 2d 70, 73) and that, in any event, the court erred in not charging the jury, as requested by the defense, that evidence of prior identification was not evidence in chief. There was, it is true, an identification of Ramirez by Walters at the trial, but we may not say that the error—acknowledged to be such by the majority of this court and of the Appellate Division — did not influence the jury to *777the prejudice of Ramirez. (See, e.g., People v. Ochs, 3 N Y 2d 54, 57; People v. Mleczko, 298 N. Y. 152, 162.)